Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
	Claim 5 and claim 11 each recite “the reference framework is configured to. . .” Examiner finds the term “reference framework” is a generic placeholder similar to the word “module1” or “code”; Examiner further finds “configured to” is a linking phrase2; lastly, Examiner finds the generic placeholder is not modified by sufficient structure to perform the 
Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or acts for the claimed function.  See id (II)(C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II)(B).  
The functions in the claims are not general computing functions such as “storing”.  See Id. As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id.  Because the specification does not clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II)(C)
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 20 is rejected under 35 USC 101. 
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “one or more computer-readable media.”  When read broadly in light of the specification, “one or more computer-readable media” includes non-statutory embodiments such as a signal per se. See Spec at ¶ 107 (“Computer-readable media can be limited to implementations not consisting of a signal”) (emphasis added). The word “can” is non-limiting and therefore does not limit the claim to non-transitory embodiments. 
Examiner suggests adding “non-transitory” to claim 20 to overcome this rejection. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites: 
1. A computer-implemented method comprising: 
in a deployed cloud-based enterprise resource planning system comprising a general ledger account, receiving a change request specifying a new account identifier for the general ledger account, wherein the general ledger account is associated with an old account identifier; 
for a plurality of tables in the deployed cloud-based enterprise resource planning system, changing the old account identifier to the new account identifier; 
and for a reference framework interfacing with the plurality of tables, changing the old account identifier to the new account identifier in the reference framework.	
Examiner finds that the following elements in claim 1 recite an abstract idea—namely managing personal behavior or relationships or interactions between people (see MPEP 2106.04(a)(2)(II)(C)): 
receiving a change request specifying a new account identifier . . . . 
. . . changing the old account identifier to the new account identifier; 
. . . changing the old account identifier to the new account identifier. . . 
When read as a whole, claim 1 recites managing personal behavior in the form or following rules or instructions.  See MPEP 2106.04(a)(2)(II)(C).  Put simply, an analogous real-world example would be a person changing an old label (i.e. old identifier) on a file folder based on given instructions that the old labels are to be replaced with new labels reflecting a new identifier.  

Examiner finds that the following elements are additional: 
1. A computer-implemented method comprising: 
in a deployed cloud-based enterprise resource planning system comprising a general ledger account, . . .  for the general ledger account, wherein the general ledger account is associated with an old account identifier; 
for a plurality of tables in the deployed cloud-based enterprise resource planning system,. . . 
 and for a reference framework interfacing with the plurality of tables, . . . r in the reference framework.	
The plurality of tables are insignificant extra solution activity in the form of mere data gathering. See MPEP 2106.05(g). Thus, the additional element fails to integrate the exception into a practical application. 
Examiner finds that the other additional elements are nothing more than general purpose computing components when read broadly in light of the specification.  For example, the specification paragraph 1 includes the following (emphasis added): 
ERP software typically integrates day-to-day processes of an enterprise (for example, order-to-cash, procure-to-pay, plan-to-product, and request-to-service) and core capabilities in a single database, application and user interface.
See also id ¶ 32 (single tenant system 140); ¶ 109 (emphasis added): 
FIG. 9 depicts an example cloud computing environment 900 in which the described technologies can be implemented, including, e.g., the system 100 of FIG. 1 and other systems herein. The cloud computing environment 900 comprises cloud computing services 910. The cloud computing services 910 can comprise various types of cloud computing resources, such as computer servers, data storage repositories, The cloud computing services 910 can be centrally located (e.g., provided by a data center of a business or organization) or distributed (e.g., provided by various computing resources located at different locations, such as different data centers and/or located in different cities or countries). 
As such, Examiner finds that the additional elements merely involve “instructions to implement the abstract idea on a computer” and/or “merely using a computer as a tool to perform an abstract idea.” MPEP 2106.04(d). More specifically, Examiner finds that claim 1 recites “A commonplace business method . . . being applied on a general purpose computer.” MPEP 2106.05(f). Examiner finds that using prior art “ERP software” is equivalent to “a general purpose computer” performing general computing functions.  See Applicant’s specification ¶¶ 1, 33 43, and 99-100, for example (emphasis added): 
[0001]While on-premises ERP software is installed locally, typically on a company's own computers and servers, cloud ERP software is hosted on the vendor's servers and accessed through a web browser. Cloud ERP system technology has been adopted by more and more businesses because it generally has much lower upfront costs (because computing resources are leased by the companies rather than purchased outright and maintained on premises) and it also gives companies access to their business-critical applications at any time from any location. 
0033] In the depicted example, the cloud-based backend tenant system 140 (or simply "tenant") can comprise a plurality of backend tables 150 that store customer data and a reference framework 160 interfacing with the plurality of backend tables 150. For example, the reference framework 160 can be a software module embedded in the cloud-based backend tenant 140.
[0043] The cloud ERP system 110 and any of the other systems described herein can be implemented in conjunction with any of the hardware components described herein, such as the computing systems described below (e.g., processing units, memory, and the like). In any of the examples herein, computer-executable instructions for implementing the methods described herein, tables, change map, the the cloud ERP system 110, and the like can be stored in one or more computer-readable storage media or computer-readable storage devices. The technologies described herein can be generic to the specifics of operating systems or hardware and can be applied in any variety of environments to take advantage of the described features.
[0099] FIG. 8 depicts an example of a suitable computing system 800 in which the described innovations can be implemented. The computing system 800 is not intended to suggest any limitation as to scope of use or functionality of the present disclosure, as the innovations can be implemented in diverse computing systems. 
 [0100] With reference to FIG. 8, the computing system 800 includes one or more processing units 810, 815 and memory 820, 825. In FIG. 8, this basic configuration 830 is included within a dashed line. The processing units 810, 815 execute computer-executable instructions, such as for implementing the features described in the examples herein. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. For example, FIG. 8 shows a central processing unit 810 as well as a graphics processing unit or co-processing unit 815. The tangible memory 820, 825 can be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s) 810, 815. The memory 820, 825 stores software 880 implementing one or more innovations described herein, in the form of computer-executable instructions suitable for execution by the processing unit(s) 810, 815. 
Thus, the additional elements do not integrate the exception into a practical application.  See MPEP 2106.05(f): 
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.
See also MPEP 2106.05(g).  

	Claim 2 recites “wherein changing the old account identifier to the new account identifier in the reference framework comprises: identifying a plurality of storage entities containing references to the general ledger account; searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern is followed by the old account identifier; and for found predefined text pattern associated with the general ledger account, replacing the old account identifier with the new account identifier.” 
	Examiner finds “searching for a predefined text pattern associated with the general ledger account . . . wherein the predefined text pattern is followed by the old account identifier; and for found predefined text pattern associated with the general ledger account, replacing the old account identifier with the new account identifier” recites managing personal behavior in the form or following rules or instructions.  See MPEP 2106.04(a)(2)(II)(C).  That is, the searching and replacing steps recites a person following rules to relabel file folders, for example. 
Examiner finds that “in the identified plurality of storage entities” and “identifying a plurality of storage entities containing references to the general ledger account” amounts to mere data gathering and fails to integrate the exception and fails to recite significantly more.  See MPEP 2106.04(d)(I) and MPEP 2106.05(g). 
Claim 3 recites “3. The method of claim 2 further comprises: maintaining a hashed key generated based on the identified plurality of storage entities that contain a keystring, wherein the keystring comprises the predefined text pattern and the old account identifier; and updating the hashed key after replacing the old account identifier with the new account identifier, wherein the updated hashed key is generated based on the identified plurality of storage entities that contain an updated keystring, wherein the updated keystring comprises the predefined text pattern and the new account identifier.” Examiner finds that claim 3 recites an additional abstract idea—a mathematical concept in addition to certain methods of organizing human activity.  That is, the hashed key is merely a mathematical calculation that assigns a number, for example, to the identifiers.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
 	Claim 4 recites “4. The method of claim 1, wherein: the plurality of tables are located in a cloud-based backend tenant of the deployed cloud-based enterprise resource planning system.”  These elements are part of a general purpose computer and thus are equivalent to “apply it.”  See MPEP 2106.05(f). 
Claim 8 recites “8. The method of claim 1, wherein changing the old account identifier to the new account identifier in the plurality of tables and the reference framework is scheduled to occur in a period when there are no business transactions involving the general ledger account.”  Examiner finds that the scheduling of changing of the identifiers recites “[a] commonplace business method . . . being applied on a general purpose 
Claim 9 recites (emphasis added) “9. The method of claim 1, wherein the general ledger account is one of a plurality of general ledger accounts in a chart of accounts, wherein a plurality of old account identifiers are respectively associated with the plurality of general ledger accounts” 
“the change request specifying a plurality of new account identifiers corresponding to the plurality of general ledger accounts, and the method further comprises: 
“for the plurality of tables in the deployed cloud-based enterprise resource planning system, changing the plurality of old account identifiers to the corresponding plurality of new account identifiers”
“and for the reference framework interfacing with the plurality of tables, changing the plurality of old account identifiers to the corresponding plurality of new account identifiers in the reference framework.” 
Examiner finds the emphasized portions of claim recite the abstract idea of managing personal behavior in the form or following rules or instructions as indicated above with respect to claim 1. Examiner finds the additional elements amount to the equivalent to “apply it” because the additional elements are the equivalent to a general purpose computer performing general purpose computing functions.  See above analysis in claim 1.  Thus, the additional elements fail to integrate the exception and fail to provide significantly more. 
Claim 10 recites (emphasis added): 
“10. The method of claim 9, wherein changing the plurality of old account identifiers to the corresponding plurality of new account identifiers in the plurality of tables comprises: grouping the plurality of old account identifiers into a sequence of brackets such that each bracket comprises a pair of old account identifiers, and the plurality of old account identifiers in the sequence of brackets are arranged in an increasing order; replacing the plurality of old account identifiers in the sequence of brackets with the corresponding plurality of new account identifiers; and rearranging the sequence of brackets to generate a shuffled sequence of brackets such that the plurality of new account identifiers in the shuffled sequence of brackets are arranged in an increasing order.” 

Examiner finds the emphasized portions of the claim recites managing personal behavior in the form or following rules or instructions.  The grouping, arranging, and rearranging of identifiers are merely rules for a person to follow. The plurality of tables are insignificant extra solution activity in the form of mere data gathering. See MPEP 2106.05(g). Thus, the additional element fails to integrate the exception and fail to provide significantly more.  See id. 
With respect to claim 11, the analysis provided for claim 1 above applies.  The elements “a system comprising: one or more processors; and memory coupled to the one or more processors comprising instructions causing the one or more processors to perform the following when executed” are subject to the same analysis regarding general computer components as mentioned above. 
Claims 15-19 are rejected for the reasons given above for claims 2-3 and 8-10.  
Claim 20 recites 
20. One or more computer-readable media having encoded thereon computer-executable instructions causing one or more processors to perform a method comprising: in a deployed cloud-based enterprise resource planning system comprising a plurality of general ledger accounts, receiving a change request specifying a plurality of new account identifiers corresponding to the plurality of general ledger accounts, wherein the plurality of general ledger accounts are associated with respective plurality of old account identifiers; for a plurality of tables in the deployed cloud-based enterprise resource planning system, changing the respective plurality of old account identifiers to the corresponding plurality of new account identifiers; and for a reference framework interfacing with the plurality of tables, changing the respective plurality of old account identifiers to the corresponding plurality of new account identifiers in the reference framework; wherein changing an old account identifier to a new account identifier in the reference framework comprises: identifying a plurality of storage entities containing references to a general ledger account; searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern is followed by the old account identifier; for found predefined text pattern associated with the general ledger account, replacing the old account identifier with the new account identifier; maintaining a hashed key generated based on the identified plurality of storage entities that contain a keystring, wherein the keystring comprises the predefined text pattern and the old account identifier; and updating the hashed key after replacing the old account identifier with the new account identifier, wherein the updated hashed key is generated based on the identified plurality of storage entities that contain an updated keystring, wherein the updated keystring comprises the predefined text pattern and the new account identifier.
Examiner finds that the above emphasized portions of claim 20 are directed to abstract ideas--managing personal behavior or relationships or 
When read as a whole, claim 20 recites managing personal behavior in the form or following rules or instructions.  See MPEP 2106.04(a)(2)(II)(C).  Put simply, an analogous real-world example would be a person changing an old label (i.e. old identifier) on a file folder based on given instructions that the old labels are to be replaced with new labels reflecting a new identifier.  
Turning to each limitation individually, “receiving a change request specifying a plurality of new account identifiers” recites a person receiving an instruction or rule.  The limitation “changing the respective plurality of old account identifiers to the corresponding plurality of new account identifiers” merely recites following the instruction to change the identifier.  Likewise, “changing the respective plurality of old account identifiers to the corresponding plurality of new account identifiers in the reference framework; wherein changing an old account identifier to a new account identifier” recite the same concept. 
The limitations “searching for a predefined text pattern wherein the predefined text pattern is followed by the old account identifier” merely recite a person looking for text according to a rule or instruction to find a defined pattern. The limitation “replacing the old account identifier with the new account identifier” merely recites a person executing the instruction or rule by changing the identifier. 
The limitation “maintaining a hashed key generated based on the identified plurality of storage entities that contain a keystring, wherein the keystring comprises the predefined text pattern and the old account identifier; and updating the hashed key after replacing the old account 
Examiner finds that the following elements are additional: 
20. One or more computer-readable media having encoded thereon computer-executable instructions causing one or more processors to perform a method comprising: in a deployed cloud-based enterprise resource planning system comprising a plurality of general ledger accounts,. . .  corresponding to the plurality of general ledger accounts, wherein the plurality of general ledger accounts are associated with respective plurality of old account identifiers; for a plurality of tables in the deployed cloud-based enterprise resource planning system,. . .. ; and for a reference framework interfacing with the plurality of tables, . . .  in the reference framework comprises: identifying a plurality of storage entities containing references to a general ledger account; . . .  associated with the general ledger account in the identified  plurality of storage entities 
The plurality of tables are insignificant extra solution activity in the form of mere data gathering. See MPEP 2106.05(g). Thus, the additional elements fail to integrate the exception into a practical application. 
Examiner finds that the other additional elements are nothing more than general purpose computing components when read broadly in light of 
ERP software typically integrates day-to-day processes of an enterprise (for example, order-to-cash, procure-to-pay, plan-to-product, and request-to-service) and core capabilities in a single database, application and user interface.
See also id ¶ 32 (single tenant system 140); ¶ 109 (emphasis added): 
FIG. 9 depicts an example cloud computing environment 900 in which the described technologies can be implemented, including, e.g., the system 100 of FIG. 1 and other systems herein. The cloud computing environment 900 comprises cloud computing services 910. The cloud computing services 910 can comprise various types of cloud computing resources, such as computer servers, data storage repositories, networking resources, etc. The cloud computing services 910 can be centrally located (e.g., provided by a data center of a business or organization) or distributed (e.g., provided by various computing resources located at different locations, such as different data centers and/or located in different cities or countries). 
As such, Examiner finds that the additional elements merely involve “instructions to implement the abstract idea on a computer” and/or “merely using a computer as a tool to perform an abstract idea.” MPEP 2106.04(d). More specifically, Examiner finds that claim 20 recites “A commonplace business method . . . being applied on a general purpose computer.” MPEP 2106.05(f). Examiner finds that using prior art “ERP software” is equivalent to “a general purpose computer” performing general computing functions.  See Applicant’s specification ¶¶ 1, 33 43, and 99-100, for example (emphasis added): 
[0001]While on-premises ERP software is installed locally, typically on a company's own computers and servers, cloud ERP software is hosted on the vendor's servers and accessed through a web browser. Cloud ERP system technology has been adopted by more and more businesses because it generally has much lower upfront costs (because computing resources are leased by the 
0033] In the depicted example, the cloud-based backend tenant system 140 (or simply "tenant") can comprise a plurality of backend tables 150 that store customer data and a reference framework 160 interfacing with the plurality of backend tables 150. For example, the reference framework 160 can be a software module embedded in the cloud-based backend tenant 140.
[0043] The cloud ERP system 110 and any of the other systems described herein can be implemented in conjunction with any of the hardware components described herein, such as the computing systems described below (e.g., processing units, memory, and the like). In any of the examples herein, computer-executable instructions for implementing the methods described herein, tables, change map, the input, output and intermediate data of running the cloud ERP system 110, and the like can be stored in one or more computer-readable storage media or computer-readable storage devices. The technologies described herein can be generic to the specifics of operating systems or hardware and can be applied in any variety of environments to take advantage of the described features.
[0099] FIG. 8 depicts an example of a suitable computing system 800 in which the described innovations can be implemented. The computing system 800 is not intended to suggest any limitation as to scope of use or functionality of the present disclosure, as the innovations can be implemented in diverse computing systems. 
 [0100] With reference to FIG. 8, the computing system 800 includes one or more processing units 810, 815 and memory 820, 825. In FIG. 8, this basic configuration 830 is included within a dashed line. The processing units 810, 815 execute computer-executable instructions, such as for implementing the features described in the examples herein. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. For example, FIG. 8 shows a central processing unit 810 as well as a graphics processing unit or co-processing unit 815. The tangible memory 820, 825 can be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some 

Thus, the additional elements do not integrate the exception into a practical application and fail recite significantly more.  See MPEP 2106.05(f): 
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.
See also MPEP 2106.05(g).  
Examiner also takes official notice that the additional elements were well known, conventional, and routine activities previously known to the industry.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regular Expressions Cookbook, 2nd Edition By Jan Goyvaerts, Steven Levithan August 2012 (hereinafter Goy). 
With respect to claim 1 and claim 11, Goy teaches “receiving a change request specifying a new account identifier. . . ” on p. 2

(“replacement string” is the new account identifier3; change request is the command (e.g. code executed) to search and replace; pages 5-10 teach various programmatic solutions for searching and replacing; Goy teaches that search an replace is a “common job for regular expression; Examiner finds that programmatic search-and-replace is an ordinary skill of one in the computing arts); 
 “wherein. . .  is associated with an old account identifier”  on p. 2
Search-and-replace is a common job for regular expressions. A search-and-replace function takes a subject string, a regular expression, and a replacement string as input. The output is the subject string with all matches of the regular expression replaced with the replacement text
(subject string is the old account identifier); 
 “. . . changing the old account identifier to the new account identifier” on p. 2
Search-and-replace is a common job for regular expressions. A search-and-replace function takes a subject string, a regular expression, and a replacement string as input. The output is the subject string with all matches of the regular expression replaced with the replacement text

Search-and-replace is a common job for regular expressions. A search-and-replace function takes a subject string, a regular expression, and a replacement string as input. The output is the subject string with all matches of the regular expression replaced with the replacement text
It appears Goy fails to explicitly teach “in a deployed cloud-based enterprise resource planning system comprising a general ledger account, 
“for the general ledger account”
“the general ledger account”
“for a plurality of tables in the deployed cloud-based enterprise resource planning system” and “for a reference framework interfacing with the plurality of tables.” 
However, Applicant admits these elements are in the prior art.  See Applicant’s specification at ¶ 1, ¶26 (Examiner finds “existing cloud ERP systems” as language indicating an admission); ¶ 27 (“typical” storage of backend tables is an admission); ¶ 28 (“typical” ERP contains a general ledger). 
Examiner also takes official notice that the following elements were also well known in the art before the effective filing date of the invention 
“in a deployed cloud-based enterprise resource planning system comprising a general ledger account, 
“for the general ledger account”
“the general ledger account”

It would have been obvious to one skilled in the art before the effective filing date of the invention to modify receiving a change request specifying a new account identifier” in Goy to include “in a deployed cloud-based enterprise resource planning system comprising a general ledger account” and to make the request “for the general ledger account” as taught by AAPA. 
The motivation would have been 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the old account identifier in Goy to include “wherein the general ledger account is associated with an old account identifier” as taught by AAPA. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify changing the old account identifier to the new account identifier in Goy to include “for a plurality of tables in the deployed cloud-based enterprise resource planning system” as taught by AAPA. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “changing the old account identifier to the new account identifier” in Goy to include “and for a reference framework interfacing with the plurality of tables” and “in the reference framework” as taught by AAPA. 
The motivation for all combinations would have been to “verify whether input fits into the text pattern, to find text that matches the pattern 
With respect to claim 8 and claim 15, Goy teaches “wherein changing the old account identifier to the new account identifier in the plurality of tables and the reference framework”.  See above. It appears Goy et al. fails to explicitly teach “. . . is scheduled to occur in a period when there are no business transactions involving the general ledger account.”  However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  Further, Examiner finds that common sense demands limiting changes to critical systems to when the systems are not active in order to avoid system failure and maintain data consistency.  It would have been obvious to modify the changing in Goy to include scheduling it to occur in a period when there are no business transactions involving the general ledger account.  The motivation would have been to maintain data consistency and integrity. 
Claim 2 and claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goy applied to claim 1 and claim 11 above, and further in view of Brown US 20180270065 and Nield, An Introduction to Regular Expressions, June 2019. 
With respect to claim 2 and claim 18, Goy teaches “wherein changing the old account identifier to the new account identifier in the reference framework.”  See above. 
It appears Goy fails to teach but Brown US 20180270065 teaches “identifying a plurality of storage entities containing references to the general ledger account” in ¶167
distributed ledger mapping table structure 910, a plurality of different types of DLs 950 (e.g., Ethereum Blockchain 9501 and Bitcoin Blockchain 9502) and a non-blockchain data storage 960. The distributed ledger mapping table structure 910 may be a special data structure for managing different types of transaction IDs pointers to authentication data stored on different types of data storages, the different types of data storages comprising different types of DLs 950 and non-DL data storages 960. Each row of data of the mapping table structure 910 correlates to a different authentication entry, wherein a column of the mapping table structure 910 identifies a specific blockchain storage type and another column identifies a link or a pointer to a specific entry within a particular blockchain/data storage that stores the ZKAI.
Goy and Brown are analogous art because they are in the same field of endeavor of the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the changing in Goy to include “identifying a plurality of storage entities containing references to the general ledger account” as taught by Brown.  The motivation would have been to securely authenticate users across multiple types of storage.  See Brown ¶ 165 and ¶ 166.  
It appears Goy et al. fails to explicitly teach but Nield teaches “searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern is followed by the old account identifier” on p. 9 
Prefixes and Suffixes
Especially when you are scanning documents, it can be helpful to qualify something that precedes or follows your targeted text without capturing it. Prefixes and suffixes allow this, and can be leveraged with (?<=regex) and (?=regex) respectively, where “regex” is the pattern for the head or tail you want to qualify but not include.
t are preceded by uppercase letters, but I don’t want to include those letters, I can use a prefix like this:
(Predefined text pattern is the prefix, for example and old account identifier is the data after the prefix, for example)
	Goy et al. and Nield are analogous art because they are from the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the identifying in Goy et al to include “searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern is followed by the old account identifier.” The motivation would have been to easily qualify and categorize data.  See Nield pp. 2-3. 
Goy et al. teaches “and for found predefined text pattern associated with the general ledger account, replacing the old account identifier with the new account identifier.  See Goy p. 2 cited above in claim 1 (replacing identifiers) and Nield cited above on p. 9 (for found prefixes); Brown cited above for general ledger account.
Claims 4-7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goy as applies to claim 1 and claim 11 and further in view of Sullivan (US 10,878,513)
With respect to claim 4 and claim 13, Goy et al. fails to explicitly teach but Sullivan (US 10,878,513) teaches “wherein: the plurality of tables are located in a cloud-based backend tenant of the deployed cloud-based enterprise resource planning system” in col. 10:23-29. 	

The motivation would have been to “provide a method by which a multi-tenant business data processing platform's core ERP functions (and if desired, others as well) and workflow can be extended in a seamless, scalable, sustainable manner to address vertical, international compliance, or customer-specific needs, while maintaining GL integrity and a business document approach to GL transactions. Such a capability is an aspect of delivering a multi-tenant, cloud-based ERP functionality that allows businesses to tailor the implementation to meet their individual needs while retaining the seamless features of the platform, such as upgrade capability, high performance, access control, reporting, and availability characteristics.” Sullivan col. 3:14-26. 
With respect to claim 5, it appears Goy fails to teach but Sullivan teaches “5. The method of claim 4, wherein the reference framework is configured to modify the plurality of tables upon receiving an upgrade directive from a service provider, wherein the upgrade directive specifies new features or functionalities to be implemented in the deployed cloud-based enterprise resource planning system” in col. 3:20-25, col. 15:9-22; col. 15:34-38; and col. 16:24-30. Goy and Sullivan are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the reference framework in Goy et al. to include “the 
With respect to claim 6, Sullivan teaches “6. The method of claim 5, wherein the reference framework is located in the cloud-based backend tenant of the deployed cloud-based enterprise resource planning system” in col. 6:36-57 (Fig. 1 software related to item 114  (reference framework, when read in light of the specification merely means “”software module” or “software application”; thus any software installed, running, or otherwise associated in the backend of Fig 1 102 reads on “reference framework”; “tenant” also has no specific meaning other than computer software). 
With respect to claim 7 and claim 14, it appears Goy et al. fails to explicitly teach “7. The method of claim 5, wherein the reference framework is located external to the cloud-based backend tenant of the deployed cloud-based enterprise resource planning system.”  However, Examiner rd party applications (software robustness, for example). 
With respect to claim 12, it appears Goy et al. fails to explicitly teach but Sullivan teaches “12. The system of claim 11, wherein: the plurality of tables are located in a cloud-based backend tenant of the deployed cloud-based enterprise resource planning system” in col. 10:23-29. 

“and the reference framework is configured to modify the plurality of tables upon receiving an upgrade directive from a service provider, wherein the upgrade directive specifies new features or functionalities to be implemented in the deployed cloud- based enterprise resource planning system” ” in col. 3:20-25, col. 15:9-22; col. 15:34-38; and col. 16:24-30. The motivation is same as claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181: 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        2 See id 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . . 
        3 When “account identifier” is read broadly in light of the specification, one skilled in the art would conclude that literally any identifier could serve as an “account identifier.”  The specification uses numerical examples, but one skilled in the art would have been well aware that any alphanumeric series of characters could serve as an “account identifier.”  Moreover, the word “account” in “account identifier” serves no other function other than identify a message to the user that the identifier is used in an account.  That is, the word “account” is non-functional.